Order unanimously affirmed without costs. Memorandum: The evidence was sufficient to support Family Court’s order adjudicating respondent a juvenile delin*1064quent. The court properly denied respondent’s post-hearing motion to dismiss in furtherance of justice or to reopen the proof. The additional information submitted by respondent was not newly discovered evidence. It could have been obtained earlier by due diligence and would not have altered the court’s decision in any event. In the absence of an appropriate objection or a motion to dismiss the petition before Family Court, respondent’s contention that he was denied his right to a speedy hearing pursuant to Family Court Act § 340.1 has not been properly preserved for our review (see, Matter of Ralph R, 163 AD2d 752, 753). (Appeal from Order of Wayne County Family Court, Parenti, J. — Juvenile Delinquency.) Present — Denman, P. J., Callahan, Green, Pine and Balio, JJ.